DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 3/4/2022 is acknowledged.  Claims 1, 3-6, and 8-15 are elected and will be examined.
Claims 2 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.

 Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 9/16/2019 and on 1/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main display region 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:
Claim 4 line 2 “the material” should be --a material--.
Claim 4 line 4 “the material” should be --a material--
Claim 9 line 3 “the material” should be --a material--.
Claim 9 line 4 “the material” should be --a material--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 13, lines 1-2 recite the limitation “a thickness of the first light transmission region is ¼ of a green light wavelength”.  It is unclear as to whether the thickness of the first light transmission region is intended to be ¼ of a particular green light wavelength, or whether the thickness of the first light transmission region can fall within a range of allowed thicknesses encompassing ¼ of a full range of “green” light wavelengths (the examiner notes that green light is not a particular wavelength, but is a range of wavelengths).  For the purpose of examination, the examiner understands this limitation such that a thickness of the first light transmission region is ¼ of any of a range of green wavelengths. 

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2013/0163154).
With regards to Claim 1, Xie et al. discloses a display screen, comprising: a screen main body [213] (see paragraph 17 and Figure 1) including a main display region (comprising the region [VA], see paragraph 18 and Figures 1 and 2A) and a chamfered region (comprising a corner region portion of region [NVA], see paragraph 18 and Figures 1 and 2A) positioned adjacent to the main display region [VA] (see Figures 1 and 2A); and a cover plate (comprising the cover plate formed by portions [201, 203,209], see paragraph 17 and Figure 2A) sealing the screen main body [213] (see paragraph 17; due to the presence of adhesive [211], the cover plate substantially seals screen main body [213]), wherein the cover plate includes a first light transmission region corresponding to the main display region [VA] (see paragraph 18 and Figure 2A; the cover plate portion [201] is a transparent substrate and the portion aligned with main display region [VA] substantially forms a first light transmission region) and a second light transmission region corresponding to the chamfered region (see Figures 1 and 2A; 

With regards to Claim 3, Xie et al. discloses the display screen as discussed above with regards to Claim 1.
Xie et al. further discloses a light transmittance of a material of the second light transmission region is lower than a light transmittance of a material of the first light transmission region (see paragraphs 18 and 19 and Figure 2A; due to the presence of layers [203,209] in the second light transmission region, the material of such layers has a light transmittance substantially lower than that of the material of portion [201] in the first light transmission region).

With regards to Claim 5, Xie et al. discloses the display screen as discussed above with regards to Claim 1.
Xie et al. further discloses the light transmittance of the second light transmission region gradually decreases away from the first light transmission region (see paragraph 19 and Figure 2A; due to the presence of layers [203,209] in the second light transmission region, and the overlapped nature such that the border [d3] provides for 

With regards to Claim 6, Xie et al. discloses the display screen as discussed above with regards to Claim 5.
Xie et al. further discloses the second light transmission region comprises at least a first sub-region (comprising the region [d3] with only layer [203], see paragraph 19 and Figure 2A) close to the main display region [VA] (see paragraph 19 and Figure 2A) and a second sub-region (comprising the portion of region [NVA] with layers [203] and [209] overlapped, see paragraph 19 and Figure 2A) separated from the main display region [VA] (see Figure 2A), and a light transmittance of the second sub-region is lower than a light transmittance of the first sub-region (see paragraph 19; due to the presence of both layer [203] and [209] in the second sub-region, the light transmittance is substantially lower than in the first sub-region with only layer [203]).

With regards to Claim 14, Xie et al. discloses a display device integrated with a display screen, the display screen comprising: a screen main body a screen main body [213] (see paragraph 17 and Figure 1) having a main display region (comprising the region [VA], see paragraph 18 and Figures 1 and 2A) and a chamfered region (comprising a corner region portion of region [NVA], see paragraph 18 and Figures 1 and 2A) positioned adjacent to the main display region [VA] (see Figures 1 and 2A); and 

With regards to Claim 15, Xie et al. discloses a cover plate (comprising the cover plate formed by portions [201, 203,209], see paragraph 17 and Figure 2A) for sealing a screen main body [213] (see paragraph 17 and Figure 1; due to the presence of adhesive [211], the cover plate substantially seals screen main body [213]), the screen main body [213] having a main display region (comprising the region [VA], see paragraph 18 and Figures 1 and 2A) and a chamfered region (comprising a corner region portion of region [NVA], see paragraph 18 and Figures 1 and 2A) adjacent to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0163154) in view of Deng et al. (CN 105118383; please see attached translation for reference to pages).
With regards to Claim 8, Xie et al. discloses the display screen as discussed above with regards to Claim 6.
Xie et al. does not disclose a light transmittance of a material of the second sub-region is lower than a light transmittance of a material of the first sub-region.
Deng et al. teaches a light transmittance of a material of the second sub-region [2] is lower than a light transmittance of a material of the first sub-region [3] (see top half of page 3 and Figures 4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmittance of a material of the second sub-region and of a material of the first sub-region of Xie et al. such that the light transmittance of a material of the second sub-region is lower than a light transmittance of a material of the first sub-region as taught by Deng et al.  One would have been motivated to do so in order to reduce a contrast in brightness between the main display region and the chamfered region (see Deng et al. top half of page 3).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0163154) in view of Luo et al. (CN 105988617; please see attached translation for reference to pages).
With regards to Claim 11, Xie et al. discloses the display screen as discussed above with regards to Claim 5.
Xie et al. does not disclose a manner of gradually decreasing is a stepped hash variation.
Luo et al. teaches a manner of gradually decreasing is a stepped hash variation (see middle of page 5 and Figure 5; a manner of decreasing a thickness of portions [230,240] is substantially performed in a stepped hash variation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Xie et al. to include a manner of gradually decreasing is a stepped hash variation as taught by Luo et al.  One would have been motivated to do so in order to reduce the formation of bubbles (see Luo et al. middle of page 5).

With regards to Claim 12, Xie et al. discloses the display screen as discussed above with regards to Claim 5.
Xie et al. does not disclose a manner of gradually decreasing is a linear variation.
Luo et al. teaches a manner of gradually decreasing is a linear variation (see top of page 6 and Figure 6; a manner of decreasing a thickness of portions [230,240] is substantially performed in a linear variation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Xie et al. to include a manner of gradually decreasing is a linear variation as taught by Luo et al.  One would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0163154).
With regards to Claim 13, Xie et al. discloses the display screen as discussed above with regards to Claim 1.
Xie et al. does not explicitly disclose a thickness of the first light transmission region is ¼ of a green light wavelength.  However, Xie et al. does disclose the display screen may be utilized in a touch panel display (see Xie et al. paragraph 3).  One of ordinary skill in the art would be able to form the cover plate with a thickness in the first light transmission region to be ¼ of a green light wavelength since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the first light transmission region of Xie et al. to be ¼ of a green light wavelength.  One would have been motivated to do so in order to provide a thin cover plate for a touch panel display so as to allow access to a sensing area (see Xie et al. paragraph 4).

Allowable Subject Matter
Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 4, the prior art of record fails to disclose or fairly suggest the cover plate is doped with scattering particles, and a doping concentration of scattering particles in the material of the second light transmission region is higher than a doping concentration of scattering particles in the material of the first light transmission region, in combination with the claim from which Claim 4 depends.
With regards to Claim 9, the prior art of record fails to disclose or fairly suggest the second light transmission region is doped with scattering particles, and a doping concentration of scattering particles in the material of the second sub-region is higher than a doping concentration of scattering particles in the material of the first sub-region, in combination with the claims from which Claim 9 depends.
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest widths of the first sub-region and the second sub-region decrease from a center thereof toward two ends thereof, in combination with the claims from which Claim 10 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Park (KR 20170018185), which discloses at least a plate doped with scattering particles having a higher concentration at a periphery region thereof, and Chang (CN 102945454), which discloses at least a display screen with cover plate having a first light transmission region with a light transmittance greater than at a periphery corner region thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIN KRYUKOVA/Examiner, Art Unit 2875